EXHIBIT 12 CHECKPOINT SYSTEMS, INC. RATIO OF EARNINGS TO FIXED CHARGES (UNAUDITED) (amounts in thousands) 2009 2008 2007 2006 2005 Interest expense(1) $8,349 $5,955 $2,534 $2,307 $4,192 Interest factor in rental expense 6,128 5,021 5,102 4,898 5,673 (a)Fixed charges, as defined 14,477 10,976 7,636 7,205 9,865 Earnings (loss) from continuing operations before income taxes 35,985 (29,209) 70,576 41,975 40,127 Fixed charges 14,477 10,976 7,636 7,205 9,865 (b)Earnings (loss), as defined $ 50,462 $ (18,233) $ 78,212 $ 49,180 $ 49,992 (c)Ratio of earnings to fixed charges (b / a) 3.5x — 10.2x 6.8x 5.1x (1) Includes amortization of finance costs. The ratio of earnings to fixed charges is computed by dividing earnings by fixed charges. “Earnings” consist of earnings from continuing operations before income taxes plus fixed charges. “Fixed Charges” consist of interest expense plus one-third of rental expense (which amount is considered representative of the interest factor in rental expense). Earnings, as defined, were sufficient to cover fixed charges for all years disclosed in the above table except for 2008. Earnings in 2008 were not sufficient to cover fixed charges by approximately $29million.
